Citation Nr: 0936376	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left knee disability.

2.  Entitlement to an initial compensable evaluation for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 2002 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2009, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.

During his July 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for a lumbar spine 
disability as secondary to his service-connected left knee 
and right ankle disabilities.  This matter is accordingly 
referred to the RO for any appropriate development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claims for increased ratings for the left 
knee and right ankle disabilities, the Veteran stated at the 
July 2009 hearing that he had had recently undergone surgery 
on his left knee.  Additionally, he testified that he had 
been undergoing physical rehabilitation on his left knee and 
right ankle on a regular basis.  The records with regard to 
the surgery and the physical rehabilitation are not in the 
claims folder.  This is significant because records generated 
by VA facilities may have an impact on the adjudication of a 
claim and are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether these records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  VA is required to 
obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Thereafter, the Board finds that the Veteran should 
be afforded an additional VA examination in order ascertain 
the current severity of his left knee and right ankle 
disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The VA Medical Center in Nashville, 
Tennessee, should be contacted and asked 
to provide the records regarding the left 
knee surgery and any other records 
pertaining to treatment and evaluation of 
the Veteran for his left knee and right 
ankle at that location since August 2008 
and associated with the claims file.

2.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in orthopedic disorders for the purpose of 
determining the current nature and extent 
of impairment attributable to his left 
knee and right ankle disabilities.  Any 
indicated studies should be accomplished.  
The examiner should express an opinion as 
to the impact of the left knee and right 
ankle disabilities of the Veteran's 
ability to function in his daily life and 
in his ability to function on the job.

3.  Following completion of the foregoing, 
VA should review the claims folder and 
ensure that all the foregoing development 
actions have been conducted and completed 
in full.  If any benefits sought on appeal 
remain denied, VA should furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes citation to and 
discussion of additional evidence and 
legal authority considered before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



